IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,052


EX PARTE DONALD JEFFERSON BRADSHAW, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM GRAYSON COUNTY
UNDER CAUSE NO. 047697 IN THE 336th DISTRICT COURT


 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant
to tex. code crim. proc. art. 11.07.  Applicant was convicted of aggravated sexual assault of
a child and punishment was assessed at thirty years imprisonment.  No appeal was taken
from this conviction.
	Applicant contends that he was denied his right to a meaningful appeal when his
counsel, after being requested to do so, failed to timely file notice of appeal.  The trial court
has entered findings of fact and conclusions of law, based upon the record, recommending
that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number
047697 in the 336th Judicial District Court of Grayson County.  Applicant is ordered
returned to that point in time at which he may give written notice of appeal so that he may
then, with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the sentence had been
imposed on the date that the mandate of this Court issues.  We hold that should Applicant
desire to prosecute an appeal, he must take affirmative steps to see that written notice of
appeal is given within thirty days after the mandate of this Court has issued.
 
DELIVERED: December 1, 2004
DO NOT PUBLISH